 UNITED ARTISTS THEATER CIRCUIT. INC.United Artists Theatre Circuit, Inc. and MovingPicture Projectionists, Local No. 150, Interna-tional Alliance of Theatrical Stage Employeesand Moving Picture Machine Operators of theUnited States and Canada. Case 31-CA-8694December 4, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn September 10, 1980, Administrative LawJudge Gerald A. Wacknov issued the attachedSupplemental Decision in this proceeding.' There-after, the General Counsel and the Charging Partyfiled exceptions and supporting briefs, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Board had directed the Administrative Law Judge to make addi-tional findings of fact, as stated in its Decision and Order reported at 250NLRB 922 (1980).2 The General Counsel and the Charging Party have excepted to cer-tain credibility findings made by the Administrative Law Judge It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge: ADecision was issued in this matter by me on March 17,1980. Thereafter, on July 23, 1980, the Board issued aDecision and Order' remanding the case to me for thepurpose of making credibility determinations, particularlywith respect to the events of August 9, 1978.250 NLRB 922As stated in my initial Decision, this case is predicatedon the contention of the General Counsel and the Unionthat the parties reached agreement on the terms of a col-lective-bargaining agreement during the course of ameeting which occurred on August 9, 1978. More spe-cifically, it is contended that on that date the partiesreached agreement on, inter alia, payment of holiday payto projectionists. Respondent not only denies that therewas any agreement reached on that date, but, moreover.contends that it expressly advised the union represenla-lives that it would not deviate from its prior position.consistently maintained throughout protracted negotia-tions, that holiday pay would not be included in anycontract negotiated with the Union.The testimony of Union Business Manager RalphKemp and Union President Frank Rubin is exceedinglyabbreviated with regard to what transpired during themeeting, which lasted, according to their testimony, 1020 minutes. Rubin's entire testimony concerning thiscritical meeting in the office of Robert Naify, presidentof Respondent, is as follows:Q. So while you were in Mr. Naify's office,please relate what was said by the parties?A. I didn't want to waste his time, so I said yousign a full contract; if you would let the twoWestwood Theatres go projectionist-manager, sub-ject to approval-I am sorry-subject to interviewof our people-and they went out and had a caucus.Q. Did you say anything else about the condi-tions of this contract at that meeting?A. When, after they caucused?Q. While you were in the meeting with them.I said that it was subject to interview of ourpeople.Q. You stated that Mr. Gallagher, Mr. Goldman[2] and Mr. Naify left the office to caucus; approxi-mately how long did they leave for?A. Around 10 to 15 minutes.Q. And did they return to the office?A. Yes, they did.Q. And what was said after they returned?A. Mr. Naify said you have yourself a deal.Q. Did he say anything further?A. That was it.Rubin further testified that immediately after the meet-ing, in the hallway, he stated to Gallagher and Goldmanthat the agreement was subject to ratification by themembership. 3Kemp's testimony, although equally abbreviated, is notconsistent with the testimony of Rubin. Thus, Kemp tes-tified that "the proposal we presented was that theWestwood Theatres would go projectionist-manager sub-2 Jim Gallagher and Richard Goldman occupied the positions of Re-spondent's ice president and corporate counsel. respecitiel3 Kemp testified that only Goldman was present on behalf f Respond-ent during this alleged conversation in the hallsway Howse'er. Rubin tes-tified that Gallagher swas also present and participated in he discussions253 NLRB No. 78575 DE)CISIONS OF NAlIONAL LAB3OR RELATIONS BO()ARI)ject to the interview of our people." When asked wheth-er anything else was said during the meeting, Kemp re-plied that after caucusing, Respondent's representativesreturned and said "they would accept the projectionist-manager in Westwood, and they would accept the fullcontract in the remainder of the theatres." Thus, accord-ing to Kemp's testimony, nothing was proposed by theUnion nor was anything even mentioned about holidaypay until Respondent's representatives, rather than Kempor Rubin, allegedly said that they would accept the "fullcontract" on returning from their caucus. Moreover,unlike Rubin, Kemp testified that during the meetingwith Naify, rather than during the subsequent conversa-tion in the hallway, it was stated by either Kemp orRubin that the agreement would be taken back to themembership for ratification.The testimony of Naify, Gallagher, and Goldman,which I credit, is eminently more persuasive, in that eachwas able to recall, in considerably greater detail, the sub-stance of the August 9, 1978, meeting, particularly re-garding the matter of holiday pay. Each of Respondent'switnesses testified that the matter of holiday pay wasspecifically discussed at some length and each recountedthe details of this discussion during which Respondent'srepresentatives, particularly Naify, emphasized thatunder no circumstances would there be movement fromRespondent's consistent position that holiday pay wouldnot be included in any contract agreed on. Indeed, asholiday pay was one of the two outstanding issues whichhad precluded the successful negotiation of a collective-bargaining agreement throughout protracted negotia-tions, and as this was the first meeting between the unionrepresentatives and Respondent's president, Naify, thetestimony of Kemp and Rubin that the matter of holidaypay was virtually ignored does not accord with probabil-ity.Additionally, Respondent's subsequent communica-tions with the Union, as set forth in my initial Decision,is consistent with the testimony of Respondent's repre-sentatives that holiday pay was not agreed on at theAugust 9, 1978, meeting, and the Union's deficient re-sponse to these communications, as explained in my ini-tial Decision, further supports the finding herein that theparties reached no agreement on the holiday pay issue atthis meeting.Analysis and ConclusionsOn the basis of the foregoing and the record as awhole, I find the testimony of Rubin and Kemp that, ineffect, holiday pay was not specifically discussed to beunconvincing, inconsistent, and unworthy of belief.4Having credited the account of the meeting given by Re-spondent's representatives, the conclusion is mandatedthat no agreement on the holiday issue was reached atthe meeting. I so find. I shall therefore dismiss the com-plaint in its entirety.FINDIN(;S 01 FACT AND CONCIUSIONS OF LAWi. No agreement regarding the matter of holiday paywas reached at the August 9, 1978, meeting between theparties.2. Respondent has not violated the Act as alleged.Accordingly, upon the basis of the foregoing findingsof fact, conclusions of law, and the entire record, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER5The complaint is dismissed in its entirety.' In my finall )ecsl(in, I specifically discredited their esntmons re-garding what transpired al a later dale5 n the evenl no exceptions arc filed as proided by Sec 10246 of theRules and Regulations of he National Labor Relations Board, the find-ings, conclsions,, and recommended Order herein shall. as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its fidings, coniclusions, and Order. and all objections theretoshall he deemied wailcd for all purposes576